Citation Nr: 1402752	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-22 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits pursuant to Chapter 32, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran had active military service from August 1980 to August 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 administrative decision of the Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for Chapter 32 educational benefits administered under the Post-Vietnam Era Veterans' Educational Assistance Program (VEAP).

In November 2010, the Veteran testified at a hearing before the undersigned at the RO in St. Petersburg, Florida.  A transcript (Tr.) of the proceeding is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran claims entitlement to Chapter 32 benefits administered through VEAP, an educational assistance program that was established specifically for veterans who entered active military service after January 1, 1977 and before July 1, 1985.  See 38 U.S.C.A. § 3221.  The program requires that eligible participants contribute up to $2,700.00 of their active duty pay, which is then matched by the government on a 2-for-1 basis.  See 38 U.S.C.A. § 3232(a)(1) (West 2002); 38 C.F.R. § 21.5041 (2013).  One notable proviso is that all benefits available under the program must generally be used within 10 years of a participant's release from active duty.  Specifically, any participant who has not utilized all of his or her entitlement to benefits within the 10-year delimiting period set forth in 38 C.F.R. § 21.5041, and at the end of one year thereafter has not filed a claim for educational assistance allowance, will be automatically disenrolled from the program, but will then be entitled to a refund of all remaining contributions.  See 38 CFR § 21.5060(c)(3) (2013).  

While the Veteran in this case claims to never have been told of his 10-year VEAP delimiting date, which he has now exceeded, he has indicated that he may be satisfied with a refund of his contributions to the program.  See Board Hearing Tr. at 13.  However, the threshold question that must be first addressed is whether such contributions are still available.  

In this regard, the Board observes that the AOJ denied the Veteran's claim based upon a finding that he had already received a refund of his VEAP contributions.  Specifically, the AOJ determined that he had been issued a reimbursement check for $2,600.00 on April 13, 2001, on the grounds of financial hardship.  See February 2009 Statement of the Case (SOC).  Notably, the only documentation supporting the AOJ's determination is a "Ch. 32 Participant Account Summary" printout, which indicates that a "disenrollment refund" was issued on the date in question.  

While the Veteran denies ever receiving such a refund, he has attested to receiving information over the phone from the United States Department of the Treasury that a "check number[ed] 22157602803 in the amount of $2,600" was sent to the St. Petersburg RO.  See March 2008 Veteran Statement; see also Board Hearing Tr. at 7.  The Veteran has also indicated that his total VEAP contributions exceeded $2,600, but has conceded that he has no documentation that establishes what the actual amount was.  See Board Hearing Tr. at 8.

In light of the Veteran's detailed assertions, the Board finds that further development of the record is necessary to determine whether there is "clear evidence to the contrary" sufficient to rebut the presumption of regularity in the administrative process, which applies to the question of whether he received reimbursement of any VEAP contributions to which he was legally entitled.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)). 

Specifically, the Board requests that, on remand, the Veteran's VA educational benefits file be forwarded to the St. Petersburg RO to facilitate a search for any documentation pertaining to a check with the identifying number 22157602803, which was purportedly issued on April 13, 2001, for the amount of $2,600.00.  In particular, the Board requests that any documentation establishing whether such a check was ever cashed, and, if so, by whom, be added to the Veteran's file.  Appropriate development should also be undertaken to determine whether the Veteran's total VEAP contributions exceeded $2,600, and, if so, what became of the remainder of his payments.  Thereafter, the Veteran's claim for basic Chapter 32 benefits eligibility should be readjudicated and, if a decision is made in his favor, he should be requested to specify whether he wishes to receive a refund of his VEAP contributions or whether he still intends to pursue educational benefits under the program, in which case he should be advised of the legal requirements for seeking an extension of the 10-year delimiting period for the receipt of such benefits pursuant to 38 U.S.C.A. § 3232(a)(2) and 38 C.F.R. § 21.5042.

Accordingly, this case is REMANDED for the following actions:

1.  Forward the Veteran's educational benefits file to the St. Petersburg RO and request that a search be undertaken for all documentation pertaining to check number 22157602803, which was purportedly issued on April 13, 2001, for the amount of $2,600.  In particular, all documentation indicating whether this check was ever cashed, and, if so, by whom, should be obtained and added to the file.  Appropriate development should also be undertaken to determine whether the Veteran's total VEAP contributions exceeded $2,600.00 and, if so, what became of the remainder of his payments.  

2.  Following completion of the above, and after undertaking any additional needed development, readjudicate the Veteran's claim for entitlement to basic eligibility for Chapter 32 educational benefits under the Vietnam-Era Veterans' Education Assistance Program (VEAP), taking into account the entire record.  Then, if appropriate, contact the Veteran to determine whether he wishes to receive a refund of any VEAP contributions to which he is legally entitled, or whether he still intends to pursue Chapter 32 educational benefits, in which case he should be advised of the legal requirements for extending the 10-year delimiting period for such benefits in accordance with 38 U.S.C.A. § 3232(a)(2) and 38 C.F.R. § 21.5042.

3.  Finally, if any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC), which contains notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  Allow an appropriate amount of time for response.  Thereafter, return the file to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

